Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Central Pacific Bank Retirement Plans Administrative Committee Central Pacific Bank 401(k) Retirement Savings Plan: We consent to the incorporation by reference in the registration statement No.333-141232 on FormS-8 of Central Pacific Financial Corp. of our report dated June26, 2013, with respect to the statements of assets available for benefits of the Central Pacific Bank 401(k) Retirement Savings Plan as of December31, 2012 and 2011, the related statements of changes in assets available for benefits for the years then ended, and the supplemental schedule of ScheduleH, line4i – schedule of assets (held at end of year) as of December31, 2012, which report appears in the December31, 2012 annual report on Form11-K of the Central Pacific Bank 401(k) Retirement Savings Plan. /s/ KPMG LLP Honolulu, Hawaii June 26, 2013
